Citation Nr: 1032253	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an increased rating for degenerative changes of 
the lumbar spine with back strain, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1957 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Lincoln, 
Nebraska.  In May 2007, the Veteran notified, the RO that he 
wished to withdraw his request for a hearing that he had made in 
his August 2006 VA Form 9.  Therefore, Board adjudication of the 
appeal may go forward without scheduling him for a hearing.  


FINDINGS OF FACT

1.  The Veteran's degenerative changes of the lumbar spine with 
back strain is manifested by complaints of pain, stiffness, 
weakness, and flare-ups; however the preponderance of the 
competent and credible evidence of record does not show that at 
any time during the pendency of the appeal it is manifested by 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less even taking into account his complaints of pain; 
incapacitating episodes that required bed rest prescribed by a 
physician and treatment by a physician having a total duration of 
at least four weeks during any twelve month period; or favorable 
ankylosis of the entire thoracolumbar spine.

2.  The Veteran's degenerative joint disease of the right knee is 
manifested by complaints of pain, stiffness, weakness, and flare-
ups; however the preponderance of the evidence is against showing 
that at any time during the pendency of the appeal it is 
manifested by flexion limited to 45 degrees and/or extension 
limited to 10 degrees even taking into account his complaints of 
pain, or by slight instability.  

3.  The Veteran's degenerative joint disease of the left knee is 
manifested by ongoing complaints of pain, stiffness, weakness, 
and flare-ups; however the preponderance of the evidence is 
against showing that at any time during the pendency of the 
appeal it is manifested by flexion limited to 45 degrees and/or 
extension limited to 10 degrees even taking into account his 
complaints of pain, or by slight instability.


CONCLUSIONS OF LAW

1.  At no time during the pendency of the appeal did the Veteran 
meet the criteria for a rating greater than 20 percent for his 
degenerative changes of the lumbar spine with back strain.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5010, 
5242, 5243 (2009).

2.  At no time during the pendency of the appeal did the Veteran 
meet the criteria for a rating greater than 10 percent for 
degenerative joint disease of the right knee.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5010, 5257, 5260, 
5261 (2009). 

3.  At no time during the pendency of the appeal did the Veteran 
meet the criteria for a rating greater than 10 percent for 
degenerative joint disease of the left knee.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5010, 5257, 5260, 
5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Sup. Ct.) has recently reversed that decision, 
finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of a decision of the Board, a 
court shall take due account of the rule of prejudicial error. 
 The Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim - the burden of 
proving harmful error must rest with the party raising the issue, 
the Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Board finds that written notice provided in 
August 2005 and December 2005, prior to the appealed from 
December 2005 rating decision, along with that written notice 
provided in March 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations governing 
the assignment of disability ratings and effective dates as 
required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess, supra.  While Dingess notice was not 
provided to the Veteran until after the initial adjudication of 
the claims, providing the claimant with this notice in March 
2006, followed by a readjudication of the claims in the June 2006 
statement of the case, "cures" any timing problem associated 
with the lack of notice prior to an initial adjudication.  
Mayfield, supra.  Additionally, even if the above letters did not 
provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds 
that this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claims after reading the above letters as well as the rating 
decision and statement of the case.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
the Veteran's VA treatment records and the claimant underwent VA 
examinations in September 2005 and June 2006.  The Board finds 
these VA examinations are adequate and included review of the 
claims folder and a history obtained from the Veteran.  
Examination findings were reported, along with diagnoses and 
opinions, which were supported in the record.  The examination 
reports are adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 310-11 (2007).  

The Board acknowledges that in the July 2010 informal hearing 
presentation, the Veteran's representative argued that a new VA 
examination was warranted, claiming that the VA examination used 
by the RO to ascertain his current level of disability for the 
issues on appeal was "no longer contemporaneous."  Presumably, 
the representative is referring to the most recent VA examination 
in June 2006 as being "no longer contemporaneous."  The Board 
notes, however, that the fact that the VA examination was 
conducted over four years ago does not alone render such 
examination inadequate to ascertain the severity of service-
connected disabilities.  Also, there has been no allegation or 
showing that his service-connected disabilities have increased in 
severity since the June 2006 VA examination.  Thus, the Board 
concludes that further VA examination is not necessary in order 
for the Board to adjudicate this claim.  

It appears that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

VA treatment records showed that in August 2004, the Veteran 
reported he had retired in 2001 from truck driving because of DOT 
regulations and his blood pressure.  

The record reflects that in August 2005, the Veteran filed his 
claim for increased ratings for his service-connected right and 
left knee disabilities.  

On VA examination in September 2005, the Veteran reported his 
knee condition had worsened since the last VA examination in 
2002, including the severity and frequency of the symptoms and 
the amount of activity that caused a flare up of the knee 
condition.  He treated his knee symptoms with medication (NSAIDS) 
and activity limitation.  His functional limitations included 
being able to stand for 15 to 30 minutes only and inability to 
walk more than a few yards.  He denied giving way, instability, 
dislocation, subluxation, or locking episodes of the knees.  He 
reported pain, stiffness, and weakness in both knees.  He 
reported moderate flare-ups of degenerative joint disease, every 
two to three weeks, which lasted one to two days, caused 
difficulty with weightbearing and bending the knees, and resulted 
in swelling and tenderness.  Examination showed he had an 
antalgic, wide-based gait.  Range of right knee motion testing 
showed flexion was to 95 degrees, with pain from 90 to 95 
degrees, additional limitation of motion with repetitive use, and 
flexion limited to 90 degrees with repetitive use.  Range of left 
knee motion testing showed flexion was to 115 degrees, with pain 
from 110 to 115 degrees, additional limitation of motion with 
repetitive use, and flexion limited to 110 degrees with 
repetitive use.  Right and left knee extension was to 0 degrees, 
without pain or additional limitation of motion with repetitive 
use.  The examiner summarized that the Veteran's joint condition 
of the knees caused tenderness, painful movement, abnormal 
motion, guarding of movement, and crepitus in both knees.  It was 
noted that he was not employed, and his service-connected knee 
disabilities had a severe effect on his ability to do chores; a 
moderate affect on his ability to shop, exercise, and do sports; 
and a mild affect on his recreation, traveling, bathing, and 
dressing.  

Further, on the VA examination in September 2005, the Veteran 
reported a history of a lifting injury in 1958, and an increase 
in his back condition since his last examination in 2002.  He 
reported an increase in the frequency of flare-ups, reporting 
that less activity caused flare-ups.  He took daily Naproxen, 
with a fair response to treatment.  He denied urinary 
incontinence, frequency, and urgency as well as numbness, 
weakness, and paresthesias.  He had moderate fatigue, moderate 
low back stiffness, mild low back weakness and spasms, and 
constant, moderate low back pain.  He used a cane and a walker, 
and reported he was unable to walk more than a few yards.  On 
examination his posture was stooped, he had an antalgic gait, and 
he had mild lumbar flattening.  Objective examination of the 
lumbar sacrospinalis showed no spasm, atrophy, or weakness.  
There was mild guarding and moderate pain with motion.  Flexion 
of the lumbar spine was to 60 degrees, with pain from 50 to 60 
degrees; extension was to 15 degrees, with pain from 5 to 15 
degrees; left lateral flexion was to 20 degrees with pain 
beginning at 10 degrees; right lateral flexion was to 25 degrees 
with pain beginning at 20 degrees; and left and right lateral 
rotation was to 15 degrees, with left lateral rotation pain 
beginning at 5 degrees.  The examiner noted that there was 
additional limitation of motion on repetitive use of the joint 
due to pain, including flexion being limited to 50 degrees, 
extension to 15 degrees, left lateral flexion to 20 degrees, and 
left lateral rotation to 10 degrees.  The diagnosis was 
degenerative changes of the lumbar spine with back strain.  The 
examiner indicated that the Veteran's lumbar condition affected 
his daily activities, including severely affecting his ability to 
do chores and moderately affecting his ability to exercise, do 
sports, and get dressed.  

In his December 2005 notice of disagreement, the Veteran reported 
that a "medical device" was not used to measure range of motion 
of the knees and back.  

On VA examination in June 2006, the Veteran reported that 
progressively worse bilateral knee pain.  He could walk distances 
with his knees if his shortness of breath did not interfere.  He 
claimed he fell once a week due to his knees.  The Veteran 
complained of daily weakness in both knees, and flare-ups with 
weather changes.  He reported he was active during the daytime 
and that his knees minimally interfered with his daytime 
activities.  He reported he had not worked since he retired in 
2001 as a truck driver.  His knees did not appear to interfere 
with ambulation.  The examiner noted that there appeared to be no 
instability.  A goniometer was used to measure ranges of motion.  
On examination the Veteran was noted to have a slightly antalgic 
gait and range of motion of the right knee was from 0 to 90 and 
of the left knee from 0 to 100.  No ligamentous laxity or 
crepitus was noted.  On "DeLuca examination," the examiner 
noted that repeated range of motion exercises limited the 
Veteran's knees with minimal discomfort through all ranges of 
motion, and mild weakness and fatigue, but no incoordination.  
Pain on repetitive use was the major functional limitation for 
the Veteran.  The examiner indicated it would be resorting to 
speculation to determine whether there was any additional 
limitation following repetitive use during flare-ups.  The 
examiner indicated the Veteran appeared to have only mild 
difficulty ambulating due to an antalgic gait, which was noted to 
likely come from his right ankle injury.  The diagnoses included 
bilateral knee degenerative changes and musculoligamentous 
strain, both knees.  The examiner indicated that the Veteran's 
knee conditions affected his daily activities, including 
preventing his ability to exercise or do sports, moderately 
affecting his recreation, and mildly affecting his shopping.  

Further, on the June 2006 VA examination, the Veteran reported 
progressively worsening daily low back pain.  It was noted that 
he had mild decreased motion of the low back, mild stiffness, 
mild weakness, and no spasms.  He reported mild to moderate, 
daily low back pain, with right leg burning.  He was limited to 
walking one to two blocks.  He reported flare-ups with weather 
changes, lasting one to two weeks, but denied any functional 
impairment during flare-ups.  He denied bladder and bowel 
complaints.  He denied any incapacitating episodes of back pain 
or bed rest prescribed by a physician.  Objective examination of 
the lumbar sacrospinalis showed mild pain with motion of the low 
back, mild weakness, but no tenderness, atrophy, or guarding.  
Using the goniometer, forward flexion was to 70 degrees; 
extension was to 20 degrees; lateral flexion was to 30 degrees on 
the right and to 20 degrees on the left; and lateral rotation was 
to 20 degrees on both sides.  The examiner opined that the ranges 
of motion were limited because of the Veteran's morbid obesity.  
The Veteran examiner indicated that two additional forward 
flexion exercise elicited mild pain throughout all ranges of 
motion, but that he was still able to go to 65 degrees each time.  
The examiner noted that the Veteran exhibited mild pain, mild to 
moderate weakness and fatigue, but no incoordination.  The major 
functional impact was pain with repetitive use.  The examiner 
could not determine addition limitation following repetitive use 
during flare-ups, noting that this would require resorting to 
speculation.  The examiner noted that the Veteran was not working 
and had retired some years ago, so the back was not interfering 
with employment, but did interfere with some daytime activities.  
The diagnoses included mechanical low back strain and right leg 
radiculopathy symptoms.  The examiner opined that the Veteran's 
back condition had a mild affect on chores and recreation, and 
prevented him from exercising or doing sports.

III. Increased Rating Claims

Disability evaluations are determined by application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
United States Court of Appeals for Veterans Claims (Court) 
explained that, when the pertinent diagnostic criteria provide 
for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held 
that in cases where the record reflects that the appellant has 
multiple problems due to service-connected disability, it is 
possible for a appellant to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both limitation of motion due to arthritis 
and instability, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).  The basis for this opinion was that the applicable 
rating criteria, "suggest that those Codes apply either to 
different disabilities or to different manifestations of the same 
disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of extension 
under Diagnostic Code 5261 provided that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable.  Id.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

1. Rating in Excess of 20 Percent for Degenerative Changes Lumbar 
Spine

Under the amendment to the Rating Schedule which became effective 
on September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine, including 
degenerative arthritis under Diagnostic Code (DC) 5242) and 
lumbosacral strain under DC 5237.  These regulations provide a 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for favorable 
ankylosis of the entire thoracolumbar spine or forward flexion of 
the thoracolumbar spine of 30 degrees or less.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine.

The amended rating criteria provide that any associated objective 
neurological abnormalities, including, but not limited to, bowel 
or bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  In addition, the amended rating criteria 
define normal range of motion for the various spinal segments for 
VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  Note (2).

Degenerative disc disease (or intervertebral disc syndrome) is 
considered under DC 5243, and is rated under either the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, DC 5243 provides a 20 percent rating 
for incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than four 
weeks during the previous 12 months.  Incapacitating episodes of 
intervertebral disc syndrome having a total duration of at least 
four weeks but less than six weeks during the previous 12 months 
warrant a 40 percent disability rating.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Note (1).

Upon review of the medical evidence, the Board finds that the 
preponderance of the competent evidence of record weighs against 
the assignment of rating in excess of 20 percent for the 
orthopedic manifestations of the Veteran's service-connected 
lumbar disability.  The objective evidence of record consists of 
VA examinations, VA treatment records, and the Veteran's 
contentions, which shows that he consistently complained of low 
back pain radiating to the right leg as well as flare-ups and 
functional limitations with walking due to low back pain.  
Objective examinations showed some limitation of lumbar motion, 
with pain on motion, mild weakness and stiffness, and some 
functional impairment with repetitive use.

However, the record is negative for a diagnosis of ankylosis of 
the entire thoracolumbar spine and in the absence a diagnosis the 
Board may not rate his service-connected degenerative changes of 
the lumbar spine with back strain as ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus, the criteria for a 40 
percent rating for the Veteran's service-connected lumbar 
disability have not been met due to ankylosis.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

Moreover, at no time did the findings of limitation of motion of 
the low back approximate forward flexion of 30 degrees or less 
even considering the pain at the end ranges of motion as required 
by 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  In fact, at its worst 
it was manifested by 50 degrees of flexion taking into account 
his pain.  Thus, the criteria for a 40 percent rating for the 
Veteran's service-connected lumbar disability have not been met 
under 38 C.F.R. § 4.71a, DC 5237.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

In reaching the above conclusions, the Board has not overlooked 
the Veteran's complaints of low back pain, flare-ups, limits on 
activities, fatigability, weakness, and stiffness, and potential 
additional limitation of functioning resulting therefrom.  While 
functional limitations have been reported and noted, the major 
functional impact was noted to be pain with repetitive use.  
Moreover, while repetitive forward flexion exercises elicited 
mild pain throughout all ranges of motion, his flexion was only 
additionally limited by 5 degrees.  In addition, no 
incoordination was noted.  Thus, the Board finds that there is 
insufficient objective evidence (shown on either VA examinations 
or treatment records) to conclude that the Veteran's back pain 
and other problems have been associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45 or the holding 
in DeLuca, supra.  

With regard to the neurological manifestations of the Veteran's 
service-connected lumbar disability, the Board notes that by June 
2006 rating decision the RO granted service connection for 
radiculopathy, right lower extremity, and assigned a 10 percent 
rating, effective August 24, 2005.  Therefore, because the 
Veteran did not appeal that rating, the Board does not have 
jurisdiction over the rating to be assigned his radiculopathy.  
See Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the claimant 
fails to file a substantive appeal in a timely manner, and fails 
to timely request an extension of time, "he is statutorily 
barred from appealing the RO decision").

As to any left lower radiculopathy, the Veteran has not claimed 
and the record does not show any such problems. Additionally, the 
Veteran has denied any bowel or bladder symptoms on the VA 
examinations.  Therefore, the Board need not consider separate 
ratings for these disabilities.

Lastly, the Board notes that each of the ways by which the spine 
is ratable contemplates limitation of motion.  See VAOPGCPREC 36-
97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate 
ratings on the basis of both limitation of motion and other 
symptoms would be inappropriate.  38 C.F.R. § 4.14 (2009).  

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a rating in excess of 
20 percent for the orthopedic manifestations of his service-
connected degenerative changes of the lumbar spine with back 
strain.  

2. Ratings in Excess of 10 Percent for 
Degenerative Joint Disease of the Right and Left Knees

The Veteran seeks ratings in excess of 10 percent for his 
service-connected degenerative joint disease of the right and 
left knees.  The Board notes that in the December 2005 rating 
decision, the RO denied increased ratings for degenerative joint 
disease of the right and left knees, after considering DCs 5010, 
5260, and 5261.  38 C.F.R. § 4.71a.

DC 5010 (traumatic arthritis) directs that arthritis be rated 
under DC 5003 (degenerative arthritis).  Under DC 5003, 
degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations shall 
be rated as 20 percent disabling, and involvement of two or more 
major joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- ray 
findings without limitation of motion will not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5010.

DC 5260 provides for a 10 percent rating where there is 
limitation of knee flexion to 45 degrees.  A 20 percent is 
warranted for limitation of knee flexion to 30 degrees.  38 
C.F.R. § 4.71a, DC 5260.

DC 5261 provides for a 10 percent where there is limitation of 
knee extension to 10 degrees.  A 20 percent is warranted for 
limitation of knee extension to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5261.

With regard to range of motion, 38 C.F.R. § 4.71, Plate II 
(2009), reflects that normal flexion and extension of a knee is 
from zero degrees of extension to 140 degrees of flexion.

In order to warrant the assignment of a 20 percent rating for a 
knee disability, the evidence must show limitation of knee 
flexion to 30 degrees (DC 5260), limitation of knee extension to 
15 degrees (DC 5261), or involvement of two or more major joints 
or two or more minor joint groups with occasional incapacitating 
exacerbations (DC 5003, 5010).  

In that regard, the Board notes that both VA examinations do show 
that the Veteran complained of chronic bilateral knee pain, 
weakness, stiffness, and flare-ups.  He also reported limits on 
activities, including standing and walking.  Additionally, the VA 
clinical examinations showed limitation of motion of both knees, 
with pain at the end ranges of motion; additional functional 
limitations due to pain; tenderness, guarding of movement, and 
crepitus. 

However, on the June 2006 VA examination he reported he could 
walk distances with his knees if his shortness of breath did not 
interfere, and that his knees minimally interfered with his daily 
activities.  Moreover, neither the VA examinations in 2005 or 
2006 nor any other evidence of record shows that either the 
Veteran's service-connected right or left knee disabilities 
exhibit sufficient limitation of motion or involvement of two or 
more major joint groups with occasional exacerbations to warrant 
the assignment of an increased rating.  In fact, even considering 
his pain as required by 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra, 
his flexion, at its worst, was 90 degrees and his extension, at 
its worst, was 0 degrees, bilaterally.  See 38 C.F.R. § 4.71a, 
DCs 5003, 5010, 5260, 5261.  

With regard to the Veteran's assertions on the VA examinations 
that his service- connected disabilities have worsened since the 
prior VA examination in 2002, the Board recognizes that he is 
competent to report the symptomatology he experienced as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in this case, the clinical findings shown in 
2005 and 2006 does not support the assignment of a rating in 
excess of 10 percent for either the service-connected right or 
left knee disabilities, at any point during the pertinent appeal 
period.  Hart, supra.  The Board places greater probative weight 
to the actual clinical evaluations.  

A review of the record also shows no evidence of limitation of 
left knee motion that would even reach a compensable level under 
DC 5260 and/or DC 5261 even considering his pain as required by 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Therefore, these 
diagnostic codes do not provide a basis for a rating in excess of 
10 percent for the service-connected knee disabilities.  
Moreover, due to the actual range of motion demonstrated, 
separate evaluations for limited flexion and extension of the 
knees under DC 5260 and/or DC 5261 are not warranted here, as is 
permitted by VAOPGCPREC 9-2004 even considering his pain as 
required by 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

The Board has also considered whether any alternative diagnostic 
codes would allow for a rating in excess of 10 percent for the 
service-connected right or left knee disabilities.  However, 
ankylosis has not been shown or alleged (DC 5256), he has not 
been diagnosed with nonunion or malunion of the tibia and fibula 
(DC 5262), there has been no finding of dislocated semilunar 
cartilage, and no episodes of locking or findings of effusions of 
the knee (DC 5258).  This is true throughout the period of time 
during which his claim has been pending.  Hart, supra.

With regard to DC 5257, the Board concludes that the competent 
evidence of record does not support a separate compensable rating 
for the service-connected right or left knee disabilities under 
DC 5257, based on slight recurrent subluxation or lateral 
instability.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The record 
reflects that on examination of the knees, there has been no 
showing of (and no report of) instability, dislocation, 
subluxation, or giving away of the knees.  While the Veteran 
reported on the VA examination in 2006 that he fell once a week 
due to his knees, no instability or ligamentous laxity was noted 
on clinical evaluation.  Thus, a separate rating is not warranted 
under DC 5257.  This is true throughout the period of time during 
which his claim has been pending.  Hart, supra.

As to whether any of the DeLuca factors or 38 C.F.R. §§ 4.40, 
4.45 have caused additional limitation of either knee so as to 
warrant any increased ratings, the VA examination in 2005 showed 
pain at the endpoints of range of motion and additional 
limitation of motion with repetitive use.  Moreover, the VA 
examination in 2006 showed minimal discomfort, mild weakness, and 
fatigue after repeated range of motion exercises.  The Veteran 
has also reported ongoing bilateral knee pain and flare-ups. 

However, the Board finds that the effects of pain reasonably 
shown to be due to the service-connected right and left knee 
disabilities are already contemplated by the 10 percent ratings 
assigned.  38 C.F.R. § 4.71a, DCs 5260, 5261.  In that regard, as 
described above, the medical evidence indicates that although the 
Veteran had some painful motion, the pain did not in effect limit 
her motion to such a degree that it met the criteria for a 
compensable rating under DCs 5260 and 5261.  Additionally, the VA 
examiners found that repetitive testing of the knees was limited 
by pain, fatigue, and weakness.  There is no indication in the 
current record, however, that pain, fatigue, or weakness due to 
disability of the right or left knee causes functional loss 
greater than that contemplated by the currently assigned 10 
percent ratings.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, 
the overall evidence fails to show that pain or other symptoms 
such as fatigue or weakness resulted in additional functional 
limitation such as to enable a finding that either the Veteran's 
right or left knee disability pictures meets the criteria for a 
20 percent rating or separating ratings for lost flexion and 
extension.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

In sum, the Board finds the preponderance of the evidence is 
against the claims for ratings in excess of 10 percent for either 
the service-connected degenerative joint disease of the right or 
left knee and therefore the benefit-of-the-doubt rule does not 
apply and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

3. Extraschedular Consideration

In addition, the Board notes that none of the Veteran's service-
connected disabilities considered herein warrant referral for 
extra-schedular consideration.  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating is made.  
38 C.F.R. § 3.321(b)(1) (2009).  There is a three-step analysis 
for determining whether an extra-schedular disability rating is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1).  If the factors of step two are found to exist, the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  

In the present case, the Veteran has reported he retired as a 
truck driver in 2001 due to DOT regulations and his blood 
pressure.  And, as explained above, the rating criteria for the 
Veteran's service-connected back and knee disabilities reasonably 
describe the Veteran's disability levels and symptomatology, and 
provide for a greater evaluation for more severe symptoms for the 
back and knees.  For these reasons, the disability pictures are 
contemplated by the Rating Schedule, and the assigned schedular 
ratings are, therefore, adequate.  Additionally, there is no 
indication the Veteran has been frequently hospitalized due to 
his service-connected lumbar or knee disabilities.  Therefore, 
referral for the assignment of an extraschedular disability 
rating is not warranted.

4. Conclusion

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither is competent to report that 
a service connected disability meets the criteria for an 
increased rating because such an opinion requires medical 
expertise which they have not been shown to have.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra; 
Espiritu, supra.  Moreover, the Board finds more competent and 
credible the opinions provided by the VA examiners as to the 
severity of his low back and bilateral knee disabilities than 
these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical statements, 
the Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).

In adjudicating the current appeal for increased ratings, the 
Board has not overlooked the Court's recent holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that 
claims for higher evaluations also include a claim for a total 
rating based on individual unemployability (TDIU) when the 
appellant claims he is unable to work due to a service connected 
disability).  However, the Board finds that Rice is not 
applicable to the current appeal because the Veteran has never 
claimed that his service connected disabilities prevent him from 
obtaining and maintain employment.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the 


evidence is against the Veteran's claims, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 20 percent for degenerative changes of the 
lumbar spine with back strain is denied at all times during the 
pendency of the appeal.

A rating in excess of 10 percent for degenerative joint disease 
of the right knee is denied at all times during the pendency of 
the appeal. 

A rating in excess of 10 percent for degenerative joint disease 
of the left knee is denied at all times during the pendency of 
the appeal. 



____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


